— In an action to recover damages for personal injuries, the defendant appeals from (1) an order of the Supreme Court, Nassau County (McCarty, J.), entered June 24, 2003, which denied his motion to vacate an order of the same court dated November 1, 2001, granting the plaintiffs motion for leave to enter judgment against him upon his default in answering and appearing, and (2) an order of the same court dated December 1, 2003, which denied his motion to vacate a decision of the same court entered March 17, 2003.
Ordered that the appeals from the orders are dismissed, without costs or disbursements.
The appeal from the order entered June 24, 2003, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; Hegarty v Ballee, 18 AD3d 706 [2005] [decided herewith]).
*706The appeal from the order dated December 1, 2003, which denied the defendant’s motion to vacate a decision entered March 17, 2003, must be dismissed, as no appeal lies from an order denying a motion to vacate a decision (see Zabezhanskaya v Dinhofer, 2 AD3d 521 [2003]). H. Miller, J.P., Krausman, Crane and Fisher, JJ., concur.